         Case: 3:20-cv-00861-jdp Document #: 11 Filed: 11/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NICHOLAS BENNETT,

         Plaintiff,
                                                      Case No. 20-cv-861-jdp
    v.

 DR. KIM AND DR. SYED,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                             11/10/2020
         Peter Oppeneer, Clerk of Court                        Date
